Citation Nr: 1122523	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-24 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an effective date prior to May 15, 2003, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter first came before the Board of Veterans' Appeals (Board) in October 2010, on appeal from a March 2005 decision by the RO that, in pertinent part, denied service connection for hearing loss and tinnitus.  The Board granted service connection for tinnitus, and remanded the claim for service connection for hearing loss to the agency of original jurisdiction (AOJ) for additional development.

Following further development, the AOJ confirmed and continued the prior denial of service connection for hearing loss.  The case was returned to the Board in April 2011.

Later that same month, the Veteran's representative submitted a notice of disagreement (NOD) with regard to the AOJ's November 2010 decision to assign May 15, 2003, as the effective date for the award of service connection for tinnitus.  Thus far, the Veteran has not been furnished a statement of the case (SOC) with respect to that issue.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

The Board's present decision is limited to an adjudication of issue #1, as enumerated above.  For the reasons set forth below, the remaining issue on appeal (#2) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision on the issue, the Board received written notification from the Veteran's representative that the Veteran wished to withdraw from appeal her claim for service connection for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issue of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2011, prior to the promulgation of a decision on the issue, the Board received written notification from the Veteran's representative that the Veteran wished to withdraw from appeal her claim for service connection for hearing loss.  As the appellant has withdrawn the appeal of that issue, no allegations of errors of fact or law remain for appellate consideration with respect to that particular matter.  Accordingly, the Board does not have jurisdiction to review the matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for hearing loss is dismissed.


REMAND

As discussed above, the Veteran's representative has filed a timely NOD with respect to matter of the Veteran's entitlement to an effective date prior to May 15, 2003, for the award of service connection for tinnitus.  See Introduction, supra.  To date, no SOC as to that issue has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the following action:

Unless the claim is resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the Veteran and her representative, in accordance with 38 C.F.R. § 19.29, concerning the matter of the Veteran's entitlement to an effective date prior to May 15, 2003 for the award of service connection for tinnitus.  The issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


